119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert L. HUNT, II, Plaintiff-Appellee,v.SHIPOWNER'S MUTUAL PROTECTION & INDEMNITY ASSOCIATION,Defendant-Appellant.
No. 96-35639.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 16, 1997Filed July 21, 1997.

Appeal from the United States District Court for the District of Alaska, James K. Singleton, Chief District Judge.
Before WALLACE, NOONAN, and THOMPSON, Circuit Judges.

ORDER

1
A final order under 9 U.S.C. § 16 is required for us to have jurisdiction.  The order is unclear whether the district court denied enforcement of arbitration.  Reading the order as a whole, we conclude that it did not;  the district court held the issue in abeyance until a fact finder determines arbitrability.


2
APPEAL DISMISSED.


3
Note:  This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.